Title: To Thomas Jefferson from James B. Pleasants, 6 August 1790
From: Pleasants, James B.
To: Jefferson, Thomas



Sir
August 6th. 1790.

I have this moment received information that induces me to believe that some mistake has arisen on the subject on which I wrote you some time since the application of steam by means of a perpetual Cylinder. The name I mentioned is not Evans, the name is Cruce. If Evins has imposed himself by the name of Cruse the Imposition appears to me to be so gross as not to admit of a doubt of detection.—If there is any mistake in the business I have no doubt of its being rectified.—I am with the highest sentiments of respect,

James B. Pleasants

